IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-55,996-02




EX PARTE TROY CLARK





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 007-81708-98 IN THE 7TH JUDICIAL DISTRICT COURT
SMITH COUNTY




           Per curiam. Alcala, j., filed a concurring statement.  Price, j., dissents.


O R D E R

           This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.

           In 2000, a jury convicted applicant of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071, and the trial court, accordingly,
set punishment at death.  This Court affirmed applicant’s conviction and sentence on direct
appeal.  Clark v. State, No. AP-73,816 (Tex. Crim. App. Nov. 25, 2002) (not designated for
publication).  Applicant filed his initial post-conviction application for writ of habeas corpus
in the convicting court in 2002, and this Court denied relief in 2003.  Applicant then filed an
application for a writ of habeas corpus in federal district court.  See Clark v. Quarterman,
No. 2:03-CV-357 (E.D.-Marshall Div., Sept. 14, 2007) (not designated for publication).  The
federal district court granted the State’s motion for summary judgment.  Id.  The United
States Court of Appeals for the Fifth Circuit affirmed, and the Supreme Court denied
certiorari.  See Clark v. Thaler, 673 F.3d 410 (5th Cir. 2012), cert. denied.
           Applicant then filed this subsequent application for writ of habeas corpus in the
convicting court on February 19, 2014.  The convicting court forwarded this application to
this Court, where it was received on March 7, 2014.  Art. 11.071, § 5(b)(1).
           We have reviewed this subsequent application and find that the allegation fails to
satisfy the requirements of Article 11.071, § 5(a).  Accordingly, we dismiss the application
as an abuse of the writ without considering the merits of the claim.  Art. 11.071, § 5(c).
           IT IS SO ORDERED THIS THE 7TH DAY OF MAY,  2014.
 
Do Not Publish